                               THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                        No. 5:19-cv-145-D


ISLET SCIENCES, INC.,                                )
                                                     )
                             Plaintiff               )
                                                     )
                     v.                              )
                                                     )
AVOLYNT, INC., BRIGHTHAVEN                           )
VENTURES, LLC, WILLIAM WILKISON,                     )
and JAMES GREEN,                                     )
                                                     )
                             Defendants              )
and                                                  )           CASE NO.5:19-cv-145-D
                                                     )
AVOLYNT, INC., BRIGHTHAVEN                           )
VENTURES, LLC, WILLIAM                               )
WILKISON, and JAMES GREEN,                           )
                                                     )
                     Counterclaim Plaintiffs,        )
                                                     )
        v.                                           )
                                                     )
ISLET SCIENCES, INC., JOHN F. STEEL,                 )
IV., LARRY K. ELLINGSON,                             )
JAMES A. HARPER, RICHARD D.                          )
PILNIK, EUGENE M. MANNHEIMER,                        )
and GARY R. KEELING,                                 )
                                                     )
                     Counterclaim-Defendants.        )



                                          PROTECTIVE ORDER
                                            (AS MODIFIED)*
1.      PURPOSE

        Disclosure and discovery activity in this Action are likely to involve production of

confidential, proprietary, or private information for which special protection from public

* See paragraph 8.
             Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 1 of 18
disclosure and from use for any purpose other than prosecuting this Action may be warranted.

Accordingly, the Court hereby issues the following Protective Order. This Order does not confer

blanket protections on all disclosures or responses to discovery. Rather, the protection it affords

from public disclosure and unauthorized use extends only to the limited information or items that

are entitled to confidential treatment according to the terms of this Order. The parties to this

Action may modify or replace this order according to the provisions of Section 10 below.

2.     DEFINITIONS

       2.1.    The “Action” shall refer only to the above-captioned case(s) and shall not include

related cases unless this Protective Order is amended to explicitly cover such related cases.

       2.2.    The “Agreement” shall refer to the Agreement to Be Bound attached hereto as

Exhibit A. All executed Agreements to this Protective Order are Confidential Information

pursuant to this Protective Order.

       2.3.     “Confidential Information” shall mean information (regardless of how it is

generated, stored, or maintained) or tangible things that qualify for protection under Federal Rule

of Civil Procedure 26. Confidential Information not designated under a more restrictive

designation shall be marked or otherwise designated “CONFIDENTIAL.”

       2.4.    “Designated In-House Counsel” shall mean In-House Counsel who seek access

to “Highly Confidential Information” in this Action.

       2.5.    “Disclosure or Discovery Material” shall mean all items or information,

regardless of the medium or manner in which it is generated, stored, or maintained (including,

among other things, testimony, transcripts, and tangible things), that are produced or generated in

disclosures or responses to discovery in this matter.

       2.6.    “Expert” shall mean a person with specialized knowledge or experience in a

matter pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as an


                                      2
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 2 of 18
expert witness or as a consultant in this Action, (2) is not a current employee of a Party for

purposes other than this Action, and (3) at the time of retention, is not anticipated to become an

employee of a Party.

       2.7.    “Final Disposition” shall mean that (1) final judgment has been entered and any

appeals of the final judgment have concluded, or (2) all claims of any kind asserted in the Action

have been dismissed with prejudice by the Party or Parties who brought such claims.

       2.8.    “Highly Confidential Information” shall mean extremely sensitive

“Confidential Information,” the disclosure of which to another Party or Non-Party would create a

substantial risk of serious harm that could not be avoided by less restrictive means. Highly

Confidential Information not designated with a more restrictive designation, to the extent

possible, shall be marked or otherwise designated “HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY.”

       2.9.     “In-House Counsel” shall mean attorneys who are employees of a Party or Non-

Party. In-House Counsel does not include Outside Counsel.

       2.10.    “Non-Party” shall mean any natural person, partnership, corporation,

association, or other legal entity not named as a Party to this Action

       2.11.   “Outside Counsel” attorneys who are not employees of a Party to this Action but

are retained to represent or advise a Party to this Action and have appeared in this Action on

behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

       2.12.   “Party” shall mean any party to this Action, including all of its officers, directors,

employees, consultants, Experts, and Outside Counsel (and their support staffs).




                                      3
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 3 of 18
       2.13.   “Producing Party” shall mean a Party or Non-Party that produces Disclosure or

Discovery Material in this Action. Any Producing Party may designate information or items

under the provisions of this Protective Order.

       2.14.   “Professional Vendors” shall mean persons or entities that provide litigation

support services (e.g., photocopying; videotaping; translating; preparing exhibits or

demonstrations; and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.

       2.15.   “Protected Material” shall mean any Disclosure or Discovery Material that is

designated under this Protective Order.

       2.16.   “Receiving Party” shall mean a Party or Non-Party that receives Disclosure or

Discovery Material in this Action.

3.     DESIGNATING CONFIDENTIAL INFORMATION

       3.1.    Manner and Timing of Designations. Designation under this Order requires the

Producing Party to affix the applicable legend (“CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY”) to each page or item that contains or

embodies protected material. For testimony given in a deposition or other proceeding, the

Producing Party shall specify all protected testimony and the level of protection being asserted. It

may make that designation during the deposition or proceeding, or may invoke, on the record or

by written notice to all parties within three business days, a right to have up to 21 days from the

deposition or proceeding to make its designation.

               3.1.1. A Party or Non-Party that makes original documents or materials available

       for inspection need not designate them for protection until after the inspecting party has

       identified which material it would like copied and produced. During the inspection and

       before the designation, all material shall be treated as “HIGHLY CONFIDENTIAL –


                                      4
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 4 of 18
       OUTSIDE COUNSEL ONLY.” After the inspecting party has identified the documents it

       wants copied and produced, the producing party must designate the documents, or

       portions thereof, that qualify for protection under this Order.

              3.1.2. Parties shall give advance notice if they expect a deposition or other

       proceeding to include designated material so that the other parties can ensure that only

       authorized individuals are present at those proceedings when such material is disclosed or

       used. The use of a document or thing as an exhibit at a deposition shall not in any way

       affect its designation. Transcripts containing designated material shall have a legend on

       the title page noting the presence of designated material, and the title page shall be

       followed by a list of all pages (including line numbers as appropriate) that have been

       designated, and the level of protection being asserted. The Producing Party shall inform

       the court reporter of these requirements. Any transcript that is prepared before the

       expiration of the 21-day period for designation shall be treated during that period as if it

       had been designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”

       unless otherwise agreed. After the expiration of the 21-day period, the transcript shall be

       treated only as actually designated.

       3.2.   Inadvertent Failure to Designate. An inadvertent failure to designate or an

inadvertent mis-designation of confidential information or items does not, standing alone, waive

the Producing Party’s right to secure protection under this Order for such material. Upon

discovery of the inadvertently undesignated or mis-designated confidential information or items,

the Producing Party must promptly notify the Receiving Party of the error, including (1) an

identification of each item or piece of information that was undesignated or mis-designated, and

(2) the proper designation for each such item or piece of information. The Producing Party shall




                                     5
         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 5 of 18
further, if applicable, produce a properly designated replacement for each such item. Upon

prompt notification by the Producing Party, the Receiving Party must make reasonable efforts to

assure that the material is treated in accordance with the provisions of this Order, and within a

reasonable time following receipt of any replacement items with a corrected designation, return

or destroy the undesignated or mis-designated item(s). The provisions of this section do not

apply to inadvertently disclosed attorney-client privileged communications or protected attorney

work product materials. Any inadvertently disclosed attorney-client privileged communications

or protected attorney work product material shall be handled pursuant to the Federal Rules of

Civil Procedure and the Federal Rules of Evidence.

       3.3.    Over-Designation Prohibited. Any Party or Non-Party who designates

information or items for protection under this Order as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY,” shall use best efforts to only designate the

specific material that qualifies under the appropriate standards. To the extent practicable, only

those parts of documents, items, or oral or written communications that require protection shall

be designated. Designations with a higher confidentiality level when a lower level would suffice

are prohibited. Designation under this Order is allowed only if the designation is necessary to

protect material that, if disclosed to persons not authorized to view it, would cause competitive

or other recognized harm. If a Producing Party learns that information or items that it designated

for protection do not qualify for protection at all or do not qualify for the level of protection

initially asserted, that Producing Party must promptly notify all Parties that it is withdrawing the

mistaken designation and, if applicable, re-produce the item with the appropriate designation, if

any.




                                      6
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 6 of 18
4.     CHALLENGING DESIGNATIONS OF CONFIDENTIAL INFORMATION

       4.1.    Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time. Unless a prompt challenge to a Producing Party’s confidentiality

designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation, the right to challenge a

confidentiality designation is not waived by electing not to mount a challenge promptly after the

original designation is disclosed.

       4.2.    Meet and Confer. The parties shall attempt to resolve each challenge to a

confidentiality designation in good faith by meeting and conferring about each challenged

designation prior to seeking judicial intervention. To initiate the meet and confer process under

this section, the challenging party shall provide written notice that identifies the designated

material, the then-current designation of each challenged item, and the proposed new designation

(if any) for each challenged item.

       4.3.    Judicial Intervention. A challenging party may only seek judicial intervention if

the parties involved in the dispute cannot resolve the dispute through the meet and confer

process.

               4.3.1. To initiate judicial intervention, the challenging party shall provide written

       notice to the Producing Party stating (1) that it believes the meet and confer process

       under section 4.2 has failed to resolve the challenge, and (2) identifying the designated

       material for which the challenge has not been resolved.

               4.3.2. Within 14 calendar days of receipt of such written notice, the Producing

       Party shall file a motion with the Court under the Court’s Local Civil Rules establishing

       the basis for each remaining challenged designation. Such motion shall be a “Discovery




                                       7
           Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 7 of 18
       Motion” under the local rules. The Producing Party shall bear the burden of establishing

       that each remaining challenged designation is proper.

               4.3.3. Failure by the Producing Party to timely file a motion pursuant to section

       4.3.2 shall be deemed an agreement by the Producing Party that the remaining challenged

       materials were improperly designated, and the remaining challenged materials shall be

       immediately treated as re-designated as proposed by the challenging party.

               4.3.4. Following a successful challenge, or in the event the Producing Party fails

       to timely file a motion pursuant to section 4.3.2, and unless otherwise ordered by the

       Court, the Producing Party shall reproduce or re-designate, as appropriate, the remaining

       challenged designated material accordingly within 14 days or as otherwise agreed by the

       challenging and designating parties.

5.     ACCESS TO AND USE OF PROTECTED MATERIAL

       5.1.    Basic Principles. A Receiving Party may use Protected Material only for this

Action. Protected Materials may be disclosed only to the categories of persons and under the

conditions described in this Order.

       5.2.    Access to Protected Material Designated “CONFIDENTIAL.” Unless

otherwise ordered by the Court or permitted in writing by the Producing Party, a Receiving Party

may disclose any material designated CONFIDENTIAL only to:

               (a)    The Receiving Party’s Outside Counsel in this action and employees of

Outside Counsel to whom disclosure is reasonably necessary;

               (b)    The officers, directors, and employees of the Receiving Party to whom

disclosure is reasonably necessary, and who have signed the Agreement;

               (c)    Experts retained by the Receiving Party’s Outside Counsel to whom

disclosure is reasonably necessary, and who have signed the Agreement;


                                      8
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 8 of 18
              (d)    The Court and its personnel;

              (e)    Outside court reporters and their staff, professional jury or trial

consultants, and professional vendors to whom disclosure is reasonably necessary, and who have

signed the Agreement;

              (f)    During their depositions, witnesses in the action to whom disclosure is

reasonably necessary and who have signed the Agreement; and

              (g)    The author or recipient of a document containing the material, or a

custodian or other person who otherwise possessed or knew the information.

       5.3.   Access to Protected Material Designated “HIGHLY CONFIDENTIAL –

OUTSIDE COUNSEL ONLY.” Unless permitted in writing by the Producing Party, a

Receiving Party may disclose material designated HIGHLY CONFIDENTIAL – OUTSIDE

COUNSEL ONLY without further approval only to:

              (a)    The Receiving Party’s Outside Counsel in this Action and employees of

Outside Counsel to whom it is reasonably necessary to disclose the information;

              (b)    The Court and its personnel;

              (c)    Outside court reporters and their staff, professional jury or trial

consultants, and professional vendors to whom disclosure is reasonably necessary, and who have

signed the Agreement; and

              (d)    The author or recipient of a document containing the material, or a

custodian or other person who otherwise possessed or knew the information.

       5.4.   Procedures for Approving or Objecting to Disclosure of Protected Material

Designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” to In-House

Counsel or Experts. Unless agreed to in writing by the Producing Party:




                                     9
         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 9 of 18
                (a)     A party seeking to disclose to In-House Counsel any material designated

HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY must first make a written request to

the Producing Party providing the full name of the specific in-house counsel, the city and state of

such counsel’s residence, and such counsel’s current and reasonably foreseeable future primary

job duties and responsibilities in sufficient detail to determine present or potential involvement in

any competitive decision-making.

                (b)     A party seeking to disclose to an Expert any information or item that has

been designated HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY must first make a

written request to the Producing Party that (1) identifies the general categories of HIGHLY

CONFIDENTIAL – OUTSIDE COUNSEL ONLY information that the Receiving Party seeks

permission to disclose to the Expert, (2) sets forth the full name of the Expert and the city and

state of his or her primary residence, (3) attaches a copy of the Expert’s current resume or

curriculum vitae, (4) identifies the Expert’s current employer(s), and (5) identifies each person or

entity from whom the Expert has received compensation or funding for work in his or her areas

of expertise (including in connection with litigation) in the past four years. If the Expert believes

any of this information at (4) - (5) is subject to a confidentiality obligation to a third party, then

the Expert should provide whatever information the Expert believes can be disclosed without

violating any confidentiality agreements, and the party seeking to disclose the information to the

Expert shall be available to meet and confer with the Producing Party regarding any such

confidentiality obligations.

                (c)     A party that makes a request and provides the information specified in

paragraphs 5.4(a) or 5.4(b) may disclose the designated material to the identified In-House




                                     10
         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 10 of 18
Counsel or Expert unless, within seven business days of delivering the request, the party receives

a written objection from the Producing Party providing detailed grounds for the objection.

               (d)     Should the Producing Party object to the identified In-House Counsel or

Expert, the party that made the request may challenge the objection by meeting and conferring

with the Producing Party in good faith to resolve the objection. Should the parties be unable to

resolve the objection through the meet and confer process, the party that made the request may

seek judicial intervention by filing a motion under the Court’s Local Civil Rules.

6.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Protective Order, the

Receiving Party must immediately (a) notify in writing the Producing Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

7.     FILING PROTECTED MATERIAL

       In accordance with § V.G(1)(e) of the Court’s Electronic Case Filing Administrative

Policies and Procedures Manual (“Policy Manual”), in the event that a filing Party seeks to file

materials that have been designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL —

OUTSIDE ATTORNEYS’ EYES ONLY,” by another Party, individual or non-party, the filing

Party shall provisionally file the materials under seal in accordance with Local Civil Rule 79.2,

with notice served on the Party, individual or non-party who desires to maintain the materials

under seal. In accordance § V.G(1)(e)(i), the filing Party will submit a notice of filing in lieu of

a motion to seal and the filing of these third party material under seal, by itself, shall not be


                                     11
         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 11 of 18
binding on the Court. However, documents submitted under seal in accordance with § V.G(1)(e)

will remain under seal pending the Court’s ruling on the motion to seal. Within seven (7) days

after such notice, the Party, individual or non-party shall file a motion to seal and supporting

memorandum in accordance with § V.G(1) of the Policy Manual. Where a Party seeks to submit

documents to the Court which have been designated “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL — OUTSIDE ATTORNEYS’ EYES ONLY” by the submitting Party, the

submitting Party may, in its discretion, bring a motion to file such documents under seal pursuant

to Local Civil Rules 7.1, 79.2, and § V.G(1) of the Court’s Policy Manual. Where a submitting

Party intentionally declines to seek an order sealing documents submitted to the Court designated

as containing its own Confidential Information, the submitted material will no longer qualify for

protection and subsequent treatment as containing Confidential Information under this Stipulated

Protective Order.

       In accordance with the Section G of the Policy Manual, except for motions filed under

seal in accordance with Section V.G(1)(f) of the Policy Manual, each time a Party seeks to file

under seal, said Party shall accompany the request with a motion to seal. The motion to seal may

be filed without a supporting memorandum only if the filing Party can cite a statute or rule

(federal, local or standing order) that requires the filing to be sealed. Absent such authority, the

filing Party must submit a supporting memorandum that specifies: (i) the exact document or

item, or portions thereof, for which filing under seal is requested; (ii) how such request to seal

overcomes the common law or the First Amendment presumption to access; (iii) the specific

qualities of the material at issue which justify sealing such material, taking into account the

balance of competing interest in access; (iv) the reasons why alternatives to sealing are

inadequate; and (v) whether there is consent to the motion. In addition to the motion and




                                     12
         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 12 of 18
supporting memorandum of law, the filing Party must set out such findings in a proposed order

to seal.

8.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
           PROTECTED MATERIAL


           Unless otherwise ordered by the court, the inadvertent production of privileged or

otherwise protected material shall be governed by the "Order Pursuant to Federal Rule of

Evidence 502(d) Regarding Production of Documents," entered contemporaneously herewith.



9.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
           OTHER LITIGATION

           9.1.   Subpoenas and Court Orders. This Order in no way excuses non-

compliance with a lawful subpoena or court order. The purpose of the duties described in this

section is to alert the interested parties to the existence of this Order and to give the Producing

Party an opportunity to protect its confidentiality interests in the court where the subpoena or

order issued.

           9.2.   Notification Requirement. If a Party is served with a subpoena or a court order

issued in other litigation that compels disclosure of any Protected Material in this Action, that

Party must:

                  (a)    Promptly notify the Producing Party in writing. Such notification shall

include a copy of the subpoena or court order; and

                  (b)    Promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Order. Such notification shall include a copy of this Order.




                                        13
            Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 13 of 18
         9.3.    Wait For Resolution of Protective Order. If the Producing Party timely seeks a

protective order, the party served with the subpoena or court order shall not produce any

Protected Material in this Action before a determination by the court where the subpoena or

order issued, unless the party has obtained the Producing Party’s permission. The Producing

Party shall bear the burden and expense of seeking protection of its confidential material in that

court.

10.      MODIFICATION OR REPLACEMENT OF THIS PROTECTIVE ORDER

         10.1.   General Principles. A Party or Parties to this Action may request modification

or replacement of this Protective Order by moving the Court.

         10.2.   Manner of Making Amendments. Any proposed amendments to the Protective

Order must be presented to the Court by filing two copies of the entire Protective Order. The

first copy shall include markings indicating the proposed amendments, and the second copy shall

be a clean copy for entry by the Court.

         10.3.   By Stipulation. The Parties may submit stipulated amendments to this Protective

Order, or a stipulated replacement protective order, for entry by the Court at any time.

         10.4.   On Motion. A Party or Parties may move the Court for entry of amendments to

this Protective Order without the agreement of all Parties.

                 10.4.1. Prior to moving the Court, the requesting party or parties must meet and

         confer with the other parties regarding any proposed amendments. Only upon a failure to

         reach agreement regarding any proposed amendments may the requesting party or parties

         move the Court under the Court’s Local Civil Rules for entry of the proposed

         amendments.

                 10.4.2. Should different Parties have competing proposed amendments to the

         same portion or portions of this Protective Order, or competing proposals for new


                                      14
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 14 of 18
         provisions to this Protective Order, rather than filing a motion under the Court’s Local

         Civil Rules, the Parties shall file a joint motion indicating the competing proposed

         amendments and setting forth the reasons supporting each proposed amendment, and, if

         applicable, the opposing party’s or parties’ responses thereto. Such joint motion shall

         also include all other proposed amendments to this Protective Order, whether by one or

         both parties, whether opposed or agreed upon by the parties, and setting forth the parties’

         respective positions on such proposed amendments.

                10.4.3. Within 7 calendar days of resolution of a motion under section 10.4, and if

         applicable, the moving Party or Parties, or if by joint motion under section 10.4.2, the

         Parties jointly, shall file the amended protective order according to section 10.2.

11.      FINAL DISPOSITION

         Within 60 days after Final Disposition of this action, each Receiving Party shall return all

designated material to the Producing Party or destroy such material, including all copies,

abstracts, compilations, summaries, and any other format reproducing or capturing any

designated material. If requested by the Producing Party, the Receiving Party must submit a

written certification to the Producing Party by the 60 day deadline that (1) identifies (by

category, where appropriate) all the designated material that was returned or destroyed, and (2)

affirms that the receiving party has not retained any copies, abstracts, compilations, summaries,

or any other format reproducing or capturing any of the designated material. This provision shall

not prevent counsel from retaining an archival copy of all pleadings, motion papers, trial,

deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial

exhibits, expert reports, attorney work product, and consultant and expert work product, even if

such materials contain designated material. Any such archival copies remain subject to this

Order.


                                      15
          Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 15 of 18
SO ORDERED this 23rd day of June, 2020.

                                 ____________________________
                                 James E. Gates
                                 United States Magistrate Judge




                             16
 Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 16 of 18
 CONFIDENTIAL                           Exhibit A – Acknowledgment and Agreement to Be Bound


                                            EXHIBIT A

               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND


       I, _________________________________________________ [print or type full name],

of _________________________________________________________________________

[print or type full address], declare under penalty of perjury that I have read in its entirety and

understand the Protective Order that was issued by the United States District Court for the

Eastern District of North Carolina on _____________________ in the case of Islet Sciences, Inc.

v. Avolynt, Inc. et al., Case No. 5:19-cv-145-D.

       I agree to comply with and to be bound by all the terms of this Protective Order and I

understand and acknowledge that failure to so comply could expose me to sanctions and

punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

any information or item that is subject to this Protective Order to any person or entity except in

strict compliance with the provisions of this Order. I also agree to notify any stenographic or

clerical personnel who are required to assist me of the terms of this Order.

       I understand that I am to retain all copies of any Protected Material, however designated,

in a secure manner, and that all copies are to remain in my personal custody until I have

completed my assigned duties, whereupon the copies and any writings prepared by me

containing any information designated as Protected Material are to be returned to counsel who

provided me with such material or destroyed, with certification of destruction.

       I further agree to submit to the jurisdiction of the United States District Court for the

Eastern District of North Carolina for the purpose of enforcing the terms of this Protective Order,

even if such enforcement proceedings occur after termination of this Action.



                                                 A-1

         Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 17 of 18
CONFIDENTIAL                 Exhibit A – Acknowledgment and Agreement to Be Bound

    Date: _________________________________

    Printed name: ___________________________________________

    Signature: ___________________________________________




                                    A-2

     Case 5:19-cv-00145-D Document 128 Filed 06/23/20 Page 18 of 18
